Citation Nr: 0505385	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  01-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from July 1985 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
human immunodeficiency virus (HIV).

In October 2000, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in July 2001, the veteran stated that 
he wished to withdraw his request for a hearing.  See letter 
from appellant dated July 2001; 38 C.F.R. § 20.702(e) (2004).  
Accordingly, the Board will proceed without further delay.


FINDING OF FACT

HIV was not demonstrated during service or for seven years 
after service and there is no competent evidence that HIV is 
related to his service.


CONCLUSION OF LAW

HIV was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The appellant was notified 
in the RO's January 2000 decision, the November 2000 
statement of the case (SOC), the August 2001 supplemental 
statement of the case (SSOC), and the October 2004 SSOC, that 
the evidence did not show that the criteria for service 
connection for the claimed condition had been met.  The SOC 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in letters, dated in March 2001 and March 2004 (hereinafter 
"duty to assist letters"), the RO notified the appellant 
that it would obtain all identified, relevant information.  
The Board concludes that the discussions in the RO's letters, 
the RO's decision, the SOC and the SSOCs, adequately informed 
the appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).   

Regarding the content of the RO's duty to assist letters, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In March 2001, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  See 
also March 2004 duty to assist letter.

The contents of the RO's duty to assist letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the March 2001 and March 2004 letters were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
letters fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board further points 
out that, as previously stated, the RO notified the appellant 
that it would obtain all identified, relevant information in 
letters dated in March 2001, and March 2004.  In addition, 
after the March 2001 letter was sent, the case was 
readjudicated and in August 2001 a Supplemental Statement of 
the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has been afforded VA examinations covering the 
claimed disability, but an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed symptoms during service, 
and that the claims file does not contain competent evidence 
showing that there is nexus between the claimed condition and 
his service, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The appellant asserts that service connection is warranted 
for human immunodeficiency virus (HIV).  He asserts that he 
incurred the claimed condition during service due to 
unprotected sexual intercourse.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

The appellant's service medical records do not show a 
diagnosis for HIV.  A health record immunization report from 
April 1991 shows that the appellant was tested for HIV and no 
result was indicated.  The veteran's separation examination 
report from May 1991 does not show that the veteran is HIV 
positive.  Furthermore, on dental health questionnaires dated 
in June 1988 and in May and July 1991, the veteran checked 
the box that indicated he was not "AIDS/HTLV-III Positive."

The relevant post-service medical records consist of VA 
medical records from July 1996 to July 2004.  The first 
evidence of the appellant's HIV-positive status comes in a VA 
progress note from August, 1998, which states that appellant, 
"was told he was HIV+ today - handled news well will do 
baseline lab & CXA today given info on support groups."  In 
September 1998 the appellant underwent an Initial HIV 
Screening.  The report from that screening shows that, at 
that time, the appellant knew he was HIV positive for two 
weeks.  All the records after 1998 confirm a continued 
diagnosis of HIV.

The Board finds that service connection for HIV is not 
warranted.  There is no record of in-service treatment or 
diagnosis of HIV.  The first diagnosis of HIV comes 
approximately seven years after separation from service.  
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The first 
medical evidence of HIV is the VA progress note from August 
1998, seven years after the veteran's separation from active 
duty.  Finally, the Board finds that there is no competent 
evidence in the record to show that the veteran's HIV is 
related to service.  

The Board has considered the veteran's lay statements 
regarding his flu-like symptoms while in service.  The Board 
points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

Finally, the Board has considered the internet and other 
articles submitted in support of the veteran's claim.  
However, with regard to the questions of the veteran's 
diagnosis and a nexus to service, these articles only speak 
in general terms of HIV symptomatology.  The Board finds that 
the articles do not provide a specific or plausible basis for 
concluding that this veteran's HIV is related to his service, 
and the Board has determined that the articles are outweighed 
by the other evidence of record.  Accordingly, the veteran's 
claim for service connection for HIV must be denied. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for human immunodeficiency virus (HIV) is 
denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


